Citation Nr: 1521568	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  12-33 397A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUES

1.  Entitlement to an initial disability rating higher than 20 percent prior to July 31, 2011, for ataxia of the right lower extremity associated with Parkinson's disease.

2.  Entitlement to an initial disability rating higher than 20 percent prior to July 31, 2011, for ataxia of the left lower extremity associated with Parkinson's disease.

3.  Entitlement to a rating higher than 80 percent since July 31, 2011, for the ataxia of the right lower extremity associated with the Parkinson's disease.

4.  Entitlement to a rating higher than 80 percent since July 31, 2011, for the ataxia of the left lower extremity associated with the Parkinson's disease.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Joseph C. Guillet, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran's widow and daughter


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from August 1958 to August 1982.  He died in June 2012.  The Appellant is his surviving spouse, so widow.  This appeal to the Board of Veterans' Appeals (Board/BVA) is from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) denying a 100 percent disability rating for the Veteran's service-connected Parkinson's disease.

In October 2009, the Veteran had filed a claim of entitlement to service connection for Parkinson's disease.  And in the December 2010 rating decision at issue, the RO had granted his claim, but had assigned lesser 20 percent ratings effective October 21, 2009, and only for what was considered to have been moderate unsteady ataxia of the right and left lower extremities associated with the disease.  

In March 2011, in response, the Veteran had filed a Notice of Disagreement (NOD), contending that his Parkinson's disease was more severe than initially rated.  In June 2012, however, during the pendency of his appeal, he died and his widow later was substituted for the purpose of processing the claims to completion.  In a September 2012 Decision Review Officer (DRO) rating decision, the ratings for the bilateral lower extremity ataxia were increased to 80 percent, but only retroactively effective as of July 31, 2011.  The Veteran's widow since has continued to appeal for even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 
38-39 (1993) (It is presumed a claimant is seeking the greatest possible rating for a disability unless he/she specifically indicates otherwise).  So these claims now concern whether initial ratings higher than 20 percent were warranted prior to July 31, 2011, and whether ratings higher than 80 percent have been warranted since.  In December 2012, the Appellant-widow submitted a Substantive Appeal (on VA Form 9) to complete the steps necessary to perfect her appeal of these claims to the Board.  See 38 C.F.R. § 20.200 (2014).

Also, in March 2015, in further support of her claims, the Appellant-widow testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record.  

During the hearing, the Veteran's widow raised an additional claim of entitlement to a TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that VA must address the issue of entitlement to a TDIU in an increased-rating claim when the issue of unemployability either is raised expressly or by the record.  A claim for a TDIU is, in essence, a claim for an increased rating. Norris v. West, 12 Vet. App. 413, 420 (1999).  See also Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased compensation claims apply to a TDIU claim); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (noting that a TDIU claim is informally raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest possible rating for that disability; and (3) submits evidence of unemployability)); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased-rating claim only when the Roberson requirements are met).

Similarly, in Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the Court held it was inappropriate to have treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his underlying disability, which in that case was posttraumatic stress disorder (PTSD).  Citing Rice, the Mayhue Court reasoned that a request for a TDIU is not a separate claim for benefits, rather, an attempt to obtain an appropriate rating for a disability or disabilities.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying claim.  But there must be cogent evidence of unemployability in the record.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

Thus, under Rice and this line of precedent cases, the Board has authority to assume jurisdiction over this derivative TDIU claim inasmuch as it is at least partly, if not entirely, predicated on the service-connected disabilities for which the Veteran's widow is requesting higher ratings in this appeal.  Although this derivative TDIU claim has not been initially considered by the RO as the Agency of Original Jurisdiction (AOJ), it does not require further development and the evidence currently of record is favorable to this claim and allows for the granting of this claim.  Therefore, the Board is proceeding with adjudication of this derivative TDIU claim.

This appeal was processed entirely electronically using Virtual VA and the Veterans Benefits Management System (VBMS), which are paperless claims processing systems.  Accordingly, all future consideration of this Appellant's case must bear this in mind, that is, that there is no physical file.

Also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to August 3, 2010, the ataxia of the Veteran's right and left lower extremities associated with his Parkinson's disease was moderate as opposed to moderately severe.

2.  But since August 3, 2010, the bilateral (right and left) lower extremity ataxia associated with the Parkinson's Disease caused falling three to four times per day, instability, unsteady gait, shuffling gait, festinating gait, difficulty stopping, and postural instability. 

3.  With the benefit of the doubt, there additionally was right-sided upper extremity paralysis associated with the Parkinson's disease manifested by symptoms of bradykinesia, joint stiffness, worsened stiffness, and poor coordination.

4.  Also with the benefit of the doubt, there was chronic laryngitis associated with the Parkinson's disease manifested by symptoms of marked facies, resting tremors, and a soft voice.

5.  Further, with the benefit of the doubt, the Veteran had cognitive impairment associated with his Parkinson's disease manifested by symptoms of hallucinations, confusion, nightmares, depression, spatial disorientation, episodes of anger and frustration, unable to recognize family members, vivid dreams that he confused with reality, memory problems, and interrupted sleep.


6.  Additionally, with the benefit of the doubt, the Veteran had paralysis of his cranial nerve associated with his Parkinson's disease manifested by symptoms of drooling and difficulty swallowing.  Other consequences of the paralysis of the cranial nerve included paralysis of the facial muscles and difficulty communicating.

7.  With the benefit of the doubt, he additionally had neurogenic bladder symptoms associated with his Parkinson's disease manifested by symptoms of urinary incontinence requiring the wearing of absorbent materials that had to be changed less than two times per day.

8.  Lastly, with the benefit of the doubt, the evidences shows that his service-connected disabilities precluded him from obtaining and maintaining employment that could have been considered substantially gainful versus just marginal in comparison.


CONCLUSIONS OF LAW

1.  Prior to August 3, 2010, the criteria were not met for a rating higher than 20 percent for the ataxia of the right lower extremity associated with the Parkinson's disease.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.124a, Diagnostic Code (DC) 8004-8520 (2014).

2.  Prior to August 3, 2010, the criteria were not met for a rating higher than 20 percent for the ataxia of the left lower extremity associated with the Parkinson's disease.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.124a, DC 8004-8520 (2014).


3.  As of August 3, 2010, however, the criteria were met for the higher 80 percent rating, though no greater rating, for the ataxia of the right lower extremity associated with the Parkinson's Disease (so not just, instead, as of July 31, 2011, therefore from an earlier effective date).  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.124a, DC 8004-8520 (2014).

4.  Also as of August 3, 2010, the criteria were met for the higher 80 percent rating, though no greater rating, for the ataxia of the left lower extremity associated with the Parkinson's Disease (so, again, as of this earlier effective date).  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.124a, DC 8004-8520 (2014).

5.  Aside from that, the criteria are met for a separate 30 percent rating for moderate incomplete paralysis of the median nerve associated with the Parkinson's disease, beginning August 3, 2010.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.124a, DC 8004-8515 (2014).

6.  As well, the criteria are met for a separate 10 percent rating for the chronic laryngitis associated with the Parkinson's disease, beginning August 3, 2010.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.124a, DC 8004-6516 (2014).

7.  Still further, the criteria are met for a separate 100 percent rating for the cognitive impairment associated with the Parkinson's disease, beginning February 23, 2011.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, DC 8004-9326, General Rating Formula for Mental Disorders (2014).

8.  Moreover, the criteria are met for a separate 20 percent rating for severe incomplete paralysis of the cranial nerve associated with the Parkinson's disease, beginning September 1, 2011.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.124a, DC 8004-8209 (2014).

9.  As well, the criteria are met for a separate 10 percent rating for moderate incomplete paralysis of the cranial nerve, including facial paralysis, associated with the Parkinson's disease, beginning March 1, 2012.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.124a, DC 8004-8207 (2014).

10.  The criteria are met for a separate 20 percent rating for the neurogenic bladder symptoms, beginning November 1, 2011.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.115b, DC 8004-7542 (2014).

11.  The criteria are met for a TDIU as of July 31, 2011.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.18, 4.19 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran was provided this required notice and information in a letter dated in January 2010, prior to the initial adjudication of his claims in the December 2010 rating decision from which this appeal ensued, so in the preferred sequence. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

Also keep in mind the Veteran (and now his widow, as the substitute appellant) is challenging the initial evaluation assigned following the granting of service connection for his Parkinson 's disease and complications.  The Court has held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been served.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  So in this circumstance VA does not have to provide additional VCAA notice concerning these "downstream" disability rating and effective date elements of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, VA need only provide a statement of the case (SOC) in response to the notice of disagreement (NOD) concerning the downstream issue (i.e., initial rating and/or effective date), and this occurred as required in this instance.  The SOC (and supplemental SOCs (SSOCs)) provided cited the applicable statutes and regulations governing the evaluations of these disabilities and discussed the reasons or bases for not assigning higher initial ratings or even greater ratings once the initial ratings were increased.  Consequently, there has been provision of all required notice.  Moreover, the Veteran and his widow have not alleged any notice deficiency during the processing and adjudication of these claims, certainly none that they and their attorney consider unduly prejudicial - meaning necessarily outcome determinative of the claims.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran and Widow-Appellant in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on a claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  To satisfy this additional obligation, the Veteran's service treatment records (STRs), service personnel records (SPRs), VA treatment records, identified post-service private treatment records, and the hearing testimony have been obtained and associated with his claims file for consideration.

The Veteran also was provided a VA compensation examination in April 2010 to evaluate his Parkinson's Disease, the report of which contains a description of the history of this disability at issue, documents and considers the relevant medical facts and principles, and records the relevant findings needed to assess the severity of this service-connected disability in relation to the applicable rating criteria.  This is especially true when also considering the other pertinent evidence in the file, including other medical evidence as well as supporting lay evidence, including the hearing testimony.  Thus, additional examination of this disability is not needed.  See 38 C.F.R. § 3.327(a) (2014); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the mere passage of time since an otherwise adequate examination was performed); accord VAOPGCPREC 11-95 (April 7, 1995).

In a March 2011 statement, the Veteran asserted that his VA examination was inadequate.  He claimed that the VA examiner was biased and the examination did not properly reflect his condition at the time.  He resultantly requested reevaluation by a different doctor.  Generally, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011) (holding that, although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Id.  But even when, as here, this is called into question or challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

After reviewing the April 2010 VA examination report, the Board finds that it is adequate for adjudicating these claims, especially since they are being granted rather than denied, regardless.  The Board finds the opinions offered to be factually accurate, fully articulated, and containing the required sound reasoning or explanatory rationale.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner reviewed the claims file and medical history, performed a physical examination, and provided an explanation for the opinions stated enabling the Board to make a fully-informed decision concerning these claims, particularly when counterbalancing these opinions against those and the other evidence in the file that are equally deserving of consideration.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Accordingly, VA's duty to provide an examination and opinion has been satisfied.  38 U.S.C.A. §5103A(d)(2) ; 38 U.S.C.A. § 38 C.F.R. §§ 3.159(c)(4); 3.326(a).  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (requiring that VA ensure the adequacy of any examination performed and opinion obtained).

II.  Bryant Analysis

As already alluded to, the Veteran's widow had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ - the undersigned - duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to her position.  38 C.F.R. 3.103(c)(2) (2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, she is represented in this appeal by a private attorney, and in the questioning and responses during the hearing they evidenced their actual knowledge of the type of evidence and information needed to substantiate these claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (noting that actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).

III.  Legal Criteria

Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).


Here, a question for consideration is the propriety of the initial disability ratings assigned, so evaluation of the medical and other evidence since the granting of service connection, and consideration of the appropriateness of "staged ratings", are required.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (a "staged rating" compensates a claimant for variances in the severity of a disability over time).  Indeed, the Court since has extended this consideration even to established ratings, so no longer just initial ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014).

Lay Statements

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

IV.  Background Facts

As there is considerable overlap in the applicable evidence for the Veteran's appeals for entitlement to initial disability ratings in excess of 20 percent for moderate unsteady ataxia of the right and left lower extremities, associated with Parkinson's disease, prior to August 3, 2010, entitlement to disability ratings in excess of 80 percent for unsteady ataxia of the right and left lower extremities, associated with Parkinson's disease, effective August 3, 2010, and entitlement to separate compensable ratings associated with Parkinson's disease, the Board will discuss all the evidence prior to addressing each of these issues.


In an April 2008 private treatment report, it was noted that the Veteran had Parkinson's for 11 years, was mildly hyperkinetic, swung his arms when he walked, and had no significant tremor.  In an August 2009 private treatment report, it was noted that the Veteran was doing well, was mildly hyperkinetic, and had Parkinson's for 12 years.

In an April 2010 Compensation and Pension (C&P) examination report, the VA examiner noted that the Veteran was diagnosed with Parkinson's disease about 12 years ago.  At the time of the Veteran's initial diagnosis of Parkinson's disease, his symptoms consisted of imbalance, bradykinesia, and drooling.  The Veteran also complained of sleep dysfunction, had hypersomnia during the daytime, and had to take multiple naps during the day.  The examiner noted that the Veteran had a history of REM behavioral disorders at night.  

During the examination, the Veteran was noted to be conscious, awake, and answered questions well.  His speech was normal; pupils were equal and reacted well.  Extraocular movements were full.  There was no facial asymmetry, the Veteran's tongue was in midline, and his motor function was grade 5/5.  The examiner noted that there was normal muscle tone and no sign of tremor.  The Veteran had a moderate unsteady gait with ataxia and used a cane.  The examiner's impression was that the Veteran had clinical findings of Parkinson's disease that were under control on his present treatment with Sinemet, Eldepryl, and Comtan.  

In a February 2010 private treatment report, it was noted that the Veteran's symptoms were about the same.  The Veteran denied any bowel or bladder dysfunction, diplopia, dysarthria, or dysphasia.

In an August 2010 private treatment report, it was noted that the Veteran's Parkinson's was progressing.  The Veteran's private neurologist, Dr. Epperson, noted that "he is not doing very well..."  Dr. Epperson noted that the Veteran had bradykinesia, masked facies, resting tremor, was very unsteady/unstable on his feet, had a shuffling/festinating gait, and had difficulty stopping.

In a February 2011 private treatment report, Dr. Epperson noted that the Veteran was having hallucinations and sleep disturbances.  He was falling more and had more frequent episodes of confusion during the day and night.  The Veteran's tremor symptoms were minimal and only when he felt upset or rushed.  

In a September 2011 private treatment report, Dr. Epperson noted that the Veteran had more difficulty with mobility and was falling.  He had sleep disturbances at night and nightmares.  It was noted that the Veteran has masked facies, bradykinesia, poor coordination, and difficulty with drooling.  His gait was shuffling and festinating.  

A November 2011 letter from Dr. Allen, the Veteran's private physician, noted that the Veteran had low energy, numbness and tingling, speech impairment, and had fallen several times.  Dr. Allen wrote that when she saw the Veteran in July 2011, his health had already degenerated "markedly."  He used a cane and had difficulty with balance and walking, had general stiffness in his upper and lower extremities, and had depression.  Dr. Allen noted that at the Veteran's most recent appointment, he was unable to get out of his car.  The Veteran had poor balance, ran into furniture, knocking it over, and fell three to four times per day.  He was unable to help himself back up.  The Veteran had problems showering, dressing, and was urinary incontinent.  He could no longer find his way around his home.  Dr. Allen wrote that communication was very difficult for him and he often had outbursts of anger and frustration as a result.  At times, the Veteran hallucinated and did not recognize his wife.  At night, he thrashed in his sleep, had vivid dreams, and confused his dreams with reality.  

Dr. Allen wrote that the Veteran's disease had progressed to the final stages of Parkinson's disease.  He was unable to complete day-to-day tasks and was totally dependent on his wife for assistance.  Dr. Allen wrote that she believed the Veteran to be 100 percent disabled, instead of the 40 percent bilaterally, he was rated at the time.

In a March 2012, Dr. Epperson noted that the Veteran had impaired mobility and worsened stiffness and imbalance.  The Veteran had increasing difficulty swallowing and was unable to care for his personal hygiene.  The Veteran had increased depression.  He had no tremor, but had significant bradykinesia, had a freezing/shuffling gait, masked facies, soft voice, poor coordination, and ambulated with a walker slowly.
In a June 2012 letter, Dr. Nicholas, a neurology specialist in Parkinson's disease, wrote that the Veteran had been his patient since January 2009.  He wrote that the Veteran was unable to complete tasks and was totally dependent on his wife for any kind of assistance.  In his opinion, Dr. Nicholas thought that the Veteran was now 100 percent disabled.

V.  Analysis

Parkinson 's disease

In the assignment of a DC, hyphenated DCs may be used.  Injuries generally will be represented by the number assigned to the residual condition on the basis of which rating is determined.  Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last.  See 38 C.F.R. § 4.27 (2014).

Ratings for Parkinson 's disease, known in VA regulations as "paralysis agitans," are assigned pursuant to 38 C.F.R. § 4.124a, DC 8004 (2014).  Under this DC, a minimum 30 percent rating is for application when there are "ascertainable residuals" of the disability.  However, VA is required to also consider whether any of these residuals may be otherwise rated under a separate DC.  Potential residuals include, but are not limited to, loss of smell or taste (38 C.F.R. § 4.87a, DCs 6275, 6276 (2014)), bladder or bowel dysfunction (38 C.F.R. §§ 4.114, DC 7332 & 4.115 DC 7542 (2014)), disorders to the cranial nerves or nerves in the extremities (38 C.F.R. § 4.124a (2014)) or cognitive impairment (38 C.F.R. § 4.130, DC 9326 (2014)). 

If there are identifiable residuals that can be rated under a separate DC, and the combined disability rating resulting from these residuals exceeds 30 percent, then these separate ratings will be assigned in place of the minimum rating assigned under DC 8004.  See also VA Adjudication Procedures Manual M21-1MR, Part III.iv.4.G.25 (June 23, 2013). 

In this case, when the Veteran was granted service connection for Parkinson 's disease in December 2010, the minimum 30 percent rating was assigned under DC 8004, effective October 21, 2009.  However, in that same decision, separate ratings were assigned for moderate unsteady ataxia of the right and left lower extremities associated with the Parkinson's Disease) (20 percent for the right lower extremity and 20 percent for the left lower extremity), effective October 21, 2009.  As the combined 40 percent rating for these disabilities exceeds 30 percent, they in effect replaced the minimum rating originally assigned under DC 8004.

Under DC 8520, which governs paralysis of the sciatic nerve, a 10 percent evaluation is assigned for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.12a, DC 8520 (2014).

A 20 percent evaluation is assigned for moderate incomplete paralysis of the sciatic nerve.  Id.

A 40 percent evaluation is assigned for moderately severe incomplete paralysis of the sciatic nerve.  Id.

A 60 percent evaluation is assigned for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  Id.

The maximum 80 percent evaluation is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  Id.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  Id.

The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R § 4.6 (2014).

Prior to August 3, 2010

The Veteran's widow asserts that the Veteran's unsteady ataxia of the right and left lower extremities, associated with the Parkinson's disease, was more severe than the 20 percent assigned for each extremity prior to August 3, 2010.

On review, the Board finds that disability ratings in excess of 20 percent are not warranted for the unsteady ataxia of the Veteran's right and left lower extremities associated with the Parkinson's disease, that is, at least prior to August 3, 2010.  38 C.F.R. § 4.124a, DC 8004-8520 (2014).  From then on it is a different matter altogether, however.  Based on the private treatment reports and the April 2010 Compensation and Pension (C&P) examination report, the Veteran's symptoms more nearly approximated moderate incomplete paralysis and did not rise to the level of moderately severe incomplete paralysis in comparison.  Id.

Effective August 3, 2010

On review, the Board finds that the Veteran is already in receipt of the maximum 80 percent disability rating for unsteady ataxia of his right and left lower extremities.  38 C.F.R. § 4.124a, DC 8520 (2014).  

The Board has not overlooked the Veteran's, his widow's, or his daughter's statements with regard to his Parkinson's Disease symptoms, to include lower extremity paralysis, upper extremity weakness, bradykinesia, marked facies, hallucinations, etc.  The Veteran and his family are competent to report on factual matters of which they had firsthand knowledge; and the Board finds that their reports concerning symptomatology have been credible, so not just competent, therefore ultimately probative.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, that said, there is no basis for concluding that laypersons, such as the Veteran or his family, are equally competent of discerning the nature, extent, and severity of his Parkinson's disease symptoms, in the absence of specialized medical training, which in this case they have not established they possess.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2014); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  As such, the objective medical findings and opinions provided by the April 2010 C&P examiner, as well as the treatment reports and statements by the Veteran's private physicians, have been accorded greater probative weight and weigh heavily against the lay statements of etiology.

It is however shown the Veteran is entitled to the higher 80 percent ratings, though no greater, as of an earlier effective date - namely, beginning on August 3, 2010, rather than just as of July 31, 2011.  Moreover, while his lower extremity disability ratings associated with his Parkinson's Disease cannot be increased above the 80 percent level already assigned, as will be discussed below, the Board will address whether separate evaluations may be assigned for other residuals of this disease that are not at present being compensated.  This was the crux of the attorney's argument during the hearing, i.e., that there is additional disability above and beyond what is reflected in the existing ratings.

Other Residuals of the Parkinson 's disease

Paralysis of the Median Nerve

Under DC 8515, disability ratings of 10 percent, 30 percent, and 50 percent are assignable for incomplete paralysis of the median nerve that is mild, moderate, or severe, respectively.  38 C.F.R. § 4.124a, DC 8004-8515 (2014).  A 70 percent rating is warranted for complete paralysis of the median nerve characterized by the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscle of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  Id.  

As the Veteran has been diagnosed with Parkinson's Disease with bradykinesia, joint stiffness, and worsened stiffness in his right upper extremity, and private treatment reports have noted these conditions consistently since August 3, 2010, affording him the benefit of the doubt the Board finds that a separate evaluation that more nearly approximates 30-percent disabling is warranted for moderate incomplete paralysis of the median nerve on the right side, for the period beginning on August 3, 2010, when private treatment reports from Dr. Epperson noted that the Veteran had bradykinesia, joint stiffness, worsened stiffness, and poor coordination.  The Veteran's right upper extremity paralysis does not warrant a disability rating exceeding 30 percent because it does not more nearly approximate severe incomplete paralysis symptoms of the median nerve.

Chronic Laryngitis

When rating Parkinson 's disease, if the Veteran's speech impairment is so severe that he is unable to communicate above a whisper or his speech is not understandable, an evaluation under DC 6519 for aphonia is applicable.  38 C.F.R. § 4.97, DC 8004-6519 (2014).  Under DC 6519, disability ratings of 60 percent and 100 percent are assignable for complete organic aphonia that is the constant inability to speak above a whisper or the constant inability to communicate by speech, respectively.  Id.  The note under DC 6519 states that incomplete aphonia should be evaluated as chronic laryngitis under DC 6516.  Id.  Under DC 6516, disability ratings of 10 percent and 30 percent are assignable for chronic laryngitis that is manifested by hoarseness, with inflammation of cords or mucous membrane; or hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy, respectively.  38 C.F.R. § 4.97, DC 8004-6516 (2014).  

As the Veteran has been diagnosed with Parkinson's Disease with marked facies, resting tremors, and a soft voice, and private treatment reports have noted these conditions consistently since August 3, 2010, affording him the benefit of the doubt, the Board finds that a separate evaluation that more nearly approximates 10-percent disabling is warranted for hoarseness, with inflammation of cords or mucous membrane, for the period beginning on August 3, 2010, when private treatment reports from Dr. Epperson noted that the Veteran had masked facies, resting tremors, and a soft voice.  The chronic laryngitis, though associated with his Parkinson's Disease, does not warrant a disability rating exceeding 10 percent because it does not more nearly approximate hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.

Cognitive Impairment

Under DC 9326, for dementia due to other neurologic or general medical conditions (endocrine disorders, metabolic disorders, Pick's disease, brain tumors, etc.) or that are substance-induced (drugs, alcohol, poisons) the General Rating Formula for Mental Disorders is used.  38 C.F.R. § 4.130, DC 8004-9326 (2014).

Under the General Rating Formula for Mental Disorders, the minimum zero, i.e., noncompensable, rating is warranted for a mental condition that has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  See 38 C.F.R. 
§ 4.130, DC 8004-9326, General Rating Formula for Mental Disorders (2014).

A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Id.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affection the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal person hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As the Veteran has been diagnosed with Parkinson's disease with symptoms of hallucinations, confusion, nightmares, depression, spatial disorientation, episodes of anger and frustration, unable to recognize family members, vivid dreams which he confuses with reality, memory problems, and interrupted sleep, and private treatment reports have noted these conditions consistently since February 23, 2011, affording the Veteran the benefit of the doubt, the Board finds that a separate evaluation that more nearly approximates 100 percent disabling is warranted for total occupational and social impairment, for the period beginning on February 23, 2011.

Paralysis of the Cranial Nerve

Under DC 8209, disability ratings of 10 percent, 20 percent, and 30 percent are assignable for moderate incomplete paralysis of the cranial nerve, severe incomplete paralysis of the cranial nerve, and complete paralysis of the cranial nerve, respectively.  38 C.F.R. § 4.124a, DC 8004-8209 (2014).  The note under DC 8209 states that the rating is dependent upon the relative loss of ordinary sensation in mucous membrane of the pharynx, fauces, and tonsils.  Id.  

As the Veteran has been diagnosed with Parkinson's disease with symptoms of drooling and more difficulty swallowing, affording him the benefit of the doubt, the Board finds that a separate evaluation that more nearly approximates 20-percent disabling is warranted for severe incomplete paralysis of the cranial nerve, for the period beginning on September 1, 2011.  His symptoms of paralysis of the cranial nerve do not more nearly approximate complete paralysis of the cranial nerve as he was still able to swallow to some degree when private treatment reports from Dr. Epperson noted that the Veteran had problems with drooling and difficulty swallowing.

Under DC 8207, disability ratings of 10 percent, 20 percent, and 30 percent are assignable for moderate incomplete paralysis of the cranial nerve, severe incomplete paralysis of the cranial nerve, and complete paralysis of the cranial nerve, respectively.  38 C.F.R. § 4.124a, DC 8004-8207 (2014).  The note under DC 8209 states that the rating is dependent upon the relative loss of innervation of the facial muscles.  Id.  


As the Veteran has been diagnosed with Parkinson's disease with symptoms of facial paralysis, to include difficulty communicating, affording him the benefit of the doubt, the Board finds that a separate evaluation that more nearly approximates 10-percent disabling is warranted for moderate incomplete paralysis of the cranial nerve, for the period beginning on March 1, 2012.  His symptoms of facial paralysis and difficulty communicating do not more nearly approximate severe incomplete paralysis of the cranial nerve as he was still able to communicate.

Urinary Incontinence

Under DC 7542, for neurogenic bladder, disabilities are rated as voiding dysfunction.  38 C.F.R. § 4.115b, DC 8004-7542 (2014).  Under the ratings of the genitourinary system for voiding dysfunction, rate particular condition as urine leakage, frequency, or obstructed voiding.  For continual urine leakage, post- surgical urinary diversion, urinary incontinence, or stress incontinence: the minimum 20 percent rating is warranted for requiring the wearing of absorbent materials which must be changed less than two times per day.  38 C.F.R. § 4.115b (2014).  A 40 percent rating is warranted for requiring the wearing of absorbent materials which must be changed two to four times per day.  Id.  The maximum 60 percent rating is warranted for requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  Id.

As the Veteran has been diagnosed with Parkinson's Disease with symptoms of urinary incontinence, affording him the benefit of the doubt, the Board finds that a separate evaluation that more nearly approximates 20-percent disabling is warranted for urinary incontinence requiring the wearing of absorbent materials that must be changed less than two times per day, for the period beginning on November 1, 2011.  There is no probative (competent and credible) evidence supporting the contention that urinary incontinence required the wearing of absorbent materials requiring changing more often - namely, two to four times per day.

VI.  Extraschedular Considerations

The Board also finds that referral of these increased-rating claims for extra-schedular consideration is unwarranted.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Rating Schedule are mere averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extra-schedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) (2014) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Referral for extraschedular consideration is not warranted here, however.  A comparison of the Veteran's disabilities, associated symptoms, and separate compensable ratings with the rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2014).

The Veteran's unsteady ataxia of the right and left lower extremities, incomplete paralysis of the median nerve, chronic laryngitis, cognitive impairment, severe incomplete paralysis of the cranial nerve, moderate incomplete paralysis of the cranial nerve, to include facial paralysis, and neurogenic bladder symptoms, all associated with Parkinson's Disease, are manifested by symptoms and consequent functional impairment expressly addressed by the rating criteria.  Thus, the Board finds that the available schedular evaluations are adequate to rate these disabilities.  In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely, whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Indeed, in the absence of an exceptional or unusual disability picture under the first Thun factor, interference with employment is not sufficient by itself to warrant extraschedular referral, as the rating schedule "clearly recognizes that the rated disabilities interfere with employment."  See VAOPGCPREC 6-96 (August 16, 1996).  Consequently, referral for extraschedular consideration is not warranted.  Id.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d. 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit-of-the-doubt doctrine under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran or his widow claimant asserted that the schedular criteria for his service-connected disabilities do not adequately describe or reflect his symptomatology (except to the extent separate additional ratings are being assigned in this decision for the additional disability mentioned).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

VII.  TDIU

This TDIU claim, as explained, is a derivative of the increased-rating claims that also are on appeal.  A TDIU requires impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by disabilities that are not service connected.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2014).

In making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If there is only one service-connected disability, it must be ratable at 60 percent or more.  Whereas, if there are two or more service-connected disabilities, at least one must be ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  But disabilities resulting from common etiology or single accident or affecting both upper or lower extremities will be considered as one disability in determining whether these threshold minimum rating requirements are met.  38 C.F.R. § 4.16(a) (2014).

The Veteran has sufficient ratings for his service-connected disabilities to satisfy the threshold minimum rating requirements of § 4.16(a) (2014) for consideration of a TDIU - that is, without having to resort to the special extra-schedular provisions of § 4.16(b) (2014).  So resolution of this appeal instead turns on whether his 
service-connected disabilities precluded him from obtaining and maintaining substantially gainful employment. 

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that "provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income..."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment." 38 C.F.R. § 4.16(a) (2014). See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18 (2014).  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a) (2014). Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id. 

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility. See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).


And as the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

That said, as already alluded to, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1 (2014), the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So, above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

Here, during the March 2015 hearing, the Veteran's widow testified that he did construction work for people.  Additionally, she testified that he worked at his church "as a superintendent of everything and helped with the building and all of our new family life center."  As the Veteran's symptoms worsened, he was unable to do the physical work anymore and he was eventually "fired" from his position at the church.  His widow explained that this was sometime in 2011 or thereabouts.  


Additionally, a November 2011 letter from Dr. Allen, the Veteran's private physician, noted that the when she saw the Veteran in July 2011, so during that same year, his health already had degenerated "markedly."   Dr. Allen wrote that the Veteran's disease had progressed to the final stages of Parkinson's Disease.  He was unable to complete day-to-day tasks and was totally dependent on his wife for assistance.  Dr. Allen wrote additionally that she believed the Veteran to have been 100-percent disabled.  In a June 2012 letter, Dr. Nicholas, a neurology specialist in Parkinson's Disease, similarly wrote that the Veteran was unable to complete tasks and was totally dependent on his wife for any kind of assistance.  In his opinion, Dr. Nicholas also surmised that the Veteran was 100-percent disabled.

Based on the lay testimony and these supporting medical opinions, the Board finds that the Veteran's service-connected disabilities are shown to have been so disabling as to have precluded him from obtaining and maintaining employment that could have been considered substantially gainful versus just marginal in comparison.  Thus, he was entitled to a TDIU.

That said, the Veterans Court (CAVC) has held that a 100 percent schedular rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994) (citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990)).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the Rating Schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for a TDIU moot where 100 percent schedular rating was awarded for the same period).  The Court subsequently has held, however, that the award of a 100 percent disability rating does not render moot a claim of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court determined that a separate TDIU predicated on one disability (although perhaps not ratable at the schedular 100-percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation (SMC ) under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain or obtain the TDIU even where a 100 percent schedular rating also has been granted.  Bradley, at 293-94.  Because of this holding, VA's General Counsel withdrew VAOPGCPREC 6-99, which was contrary to the holding of Bradley.  See 75 Fed. Reg. 11229 -04 (March 10, 2010).  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  See id.

In Bradley, the Court found that a TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  However, under the facts presented in that case, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  This current case is distinguishable from the Bradley case because, if the Veteran were to be awarded a TDIU based on his current service-connected disabilities as of July 31, 2011 (now even earlier, as of August 3, 2010), it would impermissibly result in the same disabilities being "counted twice" in the assignment of a total rating.  See generally 38 C.F.R. § 4.14.  As such, under the facts presented in this case, if a TDIU were to be granted, he would not be eligible for SMC under the first prong of 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) because the TDIU would be based on the same disabilities.  Records show he already was determined entitled to SMC under 38 U.S.C.A. § 1114, subsection (l) and 38 C.F.R. § 3.350(b), on account of being so helpless and in need of regular aid and attendance (A&A) while not hospitalized at Government expense from July 31, 2011.  Consequently, as there remains no case or controversy concerning whether he is entitled to the benefit sought, the appeal with respect to the claim for a TDIU is in actuality ultimately moot as of that date.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board therefore in reality only considered whether he was entitled to a TDIU prior to that date when his 100 percent schedular rating took effect.


ORDER

Entitlement to a disability rating in excess of 20 percent prior to August 3, 2010, for moderate unsteady ataxia of the right lower extremity, associated with Parkinson's disease, is denied.

Entitlement to a disability rating in excess of 20 percent prior to August 3, 2010, for moderate unsteady ataxia of the left lower extremity, associated with Parkinson's disease, is denied.

However, entitlement to the higher 80 percent rating, though no greater, is warranted as of August 3, 2010 (not, instead, just as of July 31, 2011), for the unsteady ataxia of the right lower extremity associated with the Parkinson's Disease (i.e., so as of an earlier effective date).

The higher 80 percent rating, though no greater, also is warranted as of this earlier effective date, August 3, 2010, for the unsteady ataxia of the left lower extremity associated with the Parkinson's Disease.

As well, a separate 30 percent evaluation is granted for moderate incomplete paralysis of the median nerve associated with the Parkinson's Disease, beginning August 3, 2010.

A separate 10 percent evaluation is granted for chronic laryngitis associated with the Parkinson's Disease, beginning August 3, 2010.

A separate 100 percent evaluation is granted for cognitive impairment associated with the Parkinson's Disease, beginning February 23, 2011.

A separate 20 percent evaluation is granted for severe incomplete paralysis of the cranial nerve associated with the Parkinson's Disease, beginning September 1, 2011.

A separate 10 percent evaluation is granted for moderate incomplete paralysis of the cranial nerve, including facial paralysis, associated with the Parkinson's Disease, beginning March 1, 2012.

A separate 20 percent evaluation is granted for neurogenic bladder symptoms, including urinary incontinence associated with the Parkinson's Disease, beginning November 1, 2011.

TDIU entitlement, as well, is established effective July 31, 2011, but is ultimately moot in light of the 100 percent schedular rating.




___________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


